UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8205


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOHN DAVID ANDERSON, JR.,

                Defendant – Appellant.



                              No. 10-6721


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOHN DAVID ANDERSON, JR.,

                Defendant – Appellant.



Appeals from the United States District Court for the District
of Maryland, at Baltimore. Benson Everett Legg, District Judge.
(1:00-cr-00033-BEL-1; 1:07-cv-00234-BEL)


Submitted:   March 28, 2011                 Decided:   April 8, 2011


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.
Dismissed in part; affirmed in part by unpublished per curiam
opinion.


John David Anderson, Jr., Appellant Pro Se.      Martin Joseph
Clarke, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               John David Anderson, Jr., seeks to appeal the district

court’s orders from November 2009 * and May 2010 denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2010) motion.                         With respect

to the November 2009 order, the order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional        right.”      28       U.S.C.      § 2253(c)(2).       When    the

district court denies relief on the merits, a prisoner satisfies

this       standard   by    demonstrating        that   reasonable   jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see      Miller-El   v.    Cockrell,      537   U.S.   322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                        Slack,

529 U.S. at 484-85.            We have independently reviewed the record


       *
        Anderson’s appeal from the November 2009 order was
interlocutory when filed. The district court’s subsequent entry
of a final judgment permits review of the order under the
doctrine of cumulative finality.     See In re Bryson, 406 F.3d
284, 287-89 (4th Cir. 2005); Equip. Fin. Group, Inc. v. Traverse
Computer Brokers, 973 F.2d 345, 347 (4th Cir. 1992).



                                             3
and conclude that Anderson has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal in part.

            With      respect    to    the       May   2010    order,      which      denied

relief after an evidentiary hearing, it is Anderson’s burden to

include in the record on appeal a transcript of all parts of the

proceedings material to the issues raised on appeal.                              See Fed.

R. App. P. 10(b); 4th Cir. R. 10(b).                          Although the district

court granted Anderson a transcript at government expense, he

failed to produce the entirety of that transcript.                             By failing

to    produce    a    transcript,     Anderson         has    waived     review       of   the

issues on appeal that depend on the transcript to show error.

See     Powell   v.    Estelle,       959    F.2d      22,     26   (5th       Cir.    1992)

(per curiam); Keller v. Prince George’s Cnty., 827 F.2d 952, 954

n.1 (4th Cir. 1987).            As no error appears on the record before

us, we affirm the district court’s order as to the claim upon

which a certificate of appealability was granted, and deny a

certificate of appealability and dismiss as to the remaining

claim.     We dispense with oral argument because the facts and

legal    contentions      are    adequately        presented        in   the     materials

before    the    court   and    argument         would   not    aid      the    decisional

process.

                                                                    DISMISSED IN PART;
                                                                      AFFIRMED IN PART


                                             4